Exhibit 10.1
AMENDMENT TO THE
HEALTHCARE TRUST OF AMERICA, INC.
2006 INDEPENDENT DIRECTORS COMPENSATION PLAN
     This Amendment to the 2006 Independent Directors Compensation Plan (the
“Plan”), a sub-plan of the 2006 Incentive Plan of Healthcare Trust of America,
Inc. (the “Company”), is effective May 20, 2010.
     WHEREAS, the Company adopted the Plan for the purposes set forth therein;
and
     WHEREAS, pursuant to Article 7 of the Plan, the Board of Directors of the
Company has the right to amend the Plan with respect to certain matters; and
     WHEREAS, the Board of Directors of the Company approved and authorized the
changes reflected in this Amendment to the Plan on May 20, 2010;
     NOW, THEREFORE, the Plan is hereby amended in the following particulars:
     ONE: By deleting Section 5.2 in its entirety and replacing it with the
following:
          “5.2. SUPPLEMENTAL ANNUAL RETAINER. The chairperson of a committee of
the Board shall be paid a Supplemental Annual Retainer for his or her service as
such chairperson during a Plan Year, payable at the same times as installments
of the Base Retainer are paid. The amount of the Supplemental Annual Retainer
for the chairperson of a committee of the Board shall be established from time
to time by the Board. Effective May 20, 2010, and until changed by the Board,
the Supplemental Annual Retainer for a full Plan Year for the chairperson of a
committee of the Board (other than the Audit Committee) shall be $12,500.
Effective May 20, 2010, and until changed by the Board, the Supplemental Annual
Retainer for a full Plan Year for the chairperson of the Audit Committee shall
be $15,000. A pro rata Supplemental Annual Retainer will be paid to any Eligible
Participant who becomes the chairperson of a committee of the Board on a date
other than the beginning of a Plan Year, based on the number of full months he
or she serves as a chairperson of such committee of the Board.”
     TWO: By deleting the last sentence of Section 5.3 and replacing it with the
following:
          “If an Independent Director attends a meeting of the Board and a
meeting of a committee (in each case, whether non-telephonic or telephonic) on a
single day, he or she shall receive a Meeting Fee for both the Board and the
committee meeting attended.”
     THREE: By adding the following to the end of Section 6.2:

 



--------------------------------------------------------------------------------



 



          “Subject to share availability under the Equity Incentive Plan, upon
subsequent re-election or re-appointment of the Independent Director to the
Board on or following May 20, 2010, such director shall receive an award of
7,500 shares of Restricted Stock.”
All other provisions of the Plan shall remain the same.
     IN WITNESS WHEREOF, Healthcare Trust of America, Inc., by a duly authorized
officer, has executed this Amendment to the Plan, effective as of the date set
forth above.

            HEALTHCARE TRUST OF AMERICA, INC.
      By:   /s/ Scott D. Peters         Scott D. Peters        Chief Executive
Officer, Chairman & President   

-2-